COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case names:    The Better Business Bureau of Metropolitan Houston, Inc., The Better
                         Business Bureau of Metropolitan Houston Education Foundation, Dan
                         Parson, Chris Church, Church Enterprises, Inc., Gary Milleson, Ronald
                         N. McMillan, D’Artagnan Bebel, Mark Goldie, Charlie Hollis, and
                         Steven Lufburrow v. John Moore Services, Inc. and John Moore
                         Renovation, LLC

                         John Moore Services, Inc. and John Moore Renovation, LLC v. The
                         Better Business Bureau of Metropolitan Houston, Inc.

Appellate case numbers: 01-14-00687-CV; 01-14-00906-CV

Trial court case numbers: 2013-76215; 2012-35162

Trial court:             269th District Court of Harris County

        The appeals in appellate cause numbers 01-14-00687-CV and 01-14-00906-CV appear to
be closely related. Accordingly, the Court intends to reschedule the March 31, 2015 submission
date set in appellate cause number 01-14-00687-CV so that these two appeals are submitted for
consideration on the same date by the same panel. Any party who wishes to object to these
appeals being submitted together must so inform the Court in writing no later than Monday
March 9, 2015 and provide an explanation as to why the appeals should be submitted separately.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: March 5, 2015